DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-4, 13-14, 19, 22-28, 30 and 32 are pending. Claims 1, 13 and 24 have been amended. Claim 32 are new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/05/2022 containing amendments and remarks to the claims and specification.
The objection of claim 24 for minor informalities is withdrawn due to amendments. 
The rejections of claims 16, 17 and 31 under 35 U.S.C. 112(d) are withdrawn due to cancellation of the claims.  
 
Response to Arguments
Applicant's arguments, see page 6, filed 07/05/2022, with respect to the rejection of claims 24-28 and 30 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
The Applicant has not addressed the new matter rejection by amendment or arguments, and has merely indicted the rejection is moot. The Examiner does not find the rejection to be moot and is maintained below. 

Applicant’s arguments, see pages 6-7, filed 07/05/2022, with respect to the rejection(s) of claims 1, 3-4, 12-14, 16-17, 19, 22-23 and 31 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to require desilication or steaming of the zeolite catalyst which was not previously presented in claim 1. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art U.S. Patent No. 6,184,167 noted in the Non-Final Rejection dated 03/16/2021 and the Advisory Action dated 11/05/2020.

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “the gas/hydrocarbon weight ratio is 100, wherein-the weight ratio of gas is only gas from the gas/catalyst mixture to the preheated hydrocarbon feed”, however, the specification states in paragraph [0031] “Mixing hydrocarbon feedstock 100 with dry gas 101 dilutes hydrocarbon feedstock 100 so that, in embodiments of the invention, the dry gas/feed weight ratio in hydrocarbon feed 102 is 0.1 to 100 to reduce the hydrocarbon partial pressure and to ensure proper fluidization flow”. The only disclosure relating to a weight ratio of 100 is directed to a different dry gas stream then that mixed with the catalyst prior to contacting the feedstock, which is the gas recited in claim 24. As additionally seen in Figures 1-3, the dry gas that is mixed with the hydrocarbon feedstock is different than the dry gas mixed with catalyst prior to contacting the hydrocarbon feedstock. Therefore, it does appear that there is adequate written description that supports that the gas/hydrocarbon feed weight ratio is 100, wherein the gas is only the gas that is mixed with the catalyst and not a separate gas that is mixed with the hydrocarbon feed prior to contacting the claimed gas/catalyst mixture. The amendment to claim 24 is considered new matter.
Claims 25-28 and 30 are also rejected by virtue of their dependency on claim 24.
For purposes of examination, the gas/hydrocarbon feed will be interpreted as presented wherein the ratio is the weight ratio of gas only from the gas/catalyst mixture to the preheated hydrocarbon feed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 13-14, 19, 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2009/0288985 A1), in view of Swan, III et al. (U.S. Patent No. 7,670,478) and Van Mao et al. (U.S. Patent No. 6,184,167).
In regards to claims 1, 13 and 32, Long discloses a process for producing light olefins comprising:
providing a hydrocarbon feed comprising hydrocarbons having 4-8 carbon atoms including naphtha ([0027]-[0029]);
mixing a catalyst with a lifting medium at the bottom of the reaction zone, wherein the lifting medium may be dry gas which is taught to comprise hydrogen and methane ([0043]; [0095]; Fig. 2, reference numbers 53 and 57); and
contacting the gas/catalyst mixture with the hydrocarbon feedstock at reaction conditions sufficient to produce C2-C4 olefins ([0038]-[0055]; [0093]-[0095]; Example 2).
It is noted that while Long exemplifies and prefers using steam as the lifting medium, Long is considered to disclose using dry gas as a suitable alternative to steam and therefore provides a reasonable expectation of success in using dry gas comprising hydrogen and methane as the lifting medium in replace of the exemplified steam. 
Long discloses that the catalyst comprises an intermediate pore and optionally a large pore zeolite ([0033]).
Long further discloses that the feedstock may be naphtha, whole fraction or partial fraction, wherein the naphtha may be straight run naphtha ([0028]). Therefore, before the effective filing date of the claimed invention, it would be obvious for one having ordinary skill in the art to use light straight run naphtha and/or heavy straight run naphtha since light straight run naphtha and heavy straight run naphtha are merely considered partial fractions of the whole straight run naphtha. 
Long does not appear to explicitly disclose (I) preheating the hydrocarbon feed to at least a temperature of 400oC to form a preheated hydrocarbon feed, (II) mixing a hydrocarbon feedstock with a member selected from the group consisting of methane and hydrogen to dilute the hydrocarbon feedstock and form the hydrocarbon feed, and (III) modifying the zeolite catalyst by at least one member selected from the group consisting of desilication and steaming.
In regards to (I), Swan, directed to fluidized catalytic cracking (FCC) injection systems, discloses that the feed to a riser in an FCC process is normally pre-heated up to 450oC to allow the feed to atomize for a more efficient cracking process (col. 5, line 57 to col. 6, line 32). Swan discloses a similar process for cracking similar hydrocarbon feedstocks in the presence of similar catalysts using a riser with a lift gas and wherein the feed is atomized as disclosed by Long (Swan, col. 4, line 10 to col. 5, line 56; Long, [0026]-[0043]; [0093]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Long by pre-heating the hydrocarbon feed as taught by Swan because Swan teaches that feeds to catalytic cracking risers are normally pre-heated to allow the feed to be atomized which improves efficiency of the cracking process and thus merely involves applying a known technique of pre-heating a feed to a similar process to yield predictable results. In regards to pre-heating the feed to a temperature of at least 400oC, Swan discloses that the feed may be heated up to 450oC which overlaps the claimed range. Additionally, it is noted that Long discloses that the operating conditions for the cracking are about 400-800oC, and therefore it would be obvious to pre-heat the feed to at least the operating temperature (i.e. at least 400oC) such that the feed is at the appropriate temperature when introduced to the reaction zone within the riser reactor. Therefore, the claimed range of at least a temperature of 400oC is considered to be obvious to one of ordinary skill in the art in view of the prior art. 
In regards (II), Long discloses mixing a hydrocarbon feedstock with atomizing steam to form the feedstock that is injected into the riser ([0093]). Swan discloses that a gas or gases are preferably added to the feed to enhance the atomization process and may include steam, nitrogen, hydrogen, FCC off-gas and lower molecular weight (C6-) hydrocarbons (col. 6, lines 13-16). While it is acknowledged that Swan discloses that steam is preferably employed and Long discloses using atomizing steam, Swan is considered to reasonably suggest that hydrogen and C6- hydrocarbons which would include methane may be used as suitable atomizing gases. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Long by substituting the atomizing steam for hydrogen and/or methane because Swan discloses that hydrogen and/or methane are known atomizing gases for catalytic cracking processes and this merely involves substituting one known atomizing gas for another to yield predictable results. 
In regards to (III), Van Mao, directed to thermally stable modified ZSM-5 zeolites materials, discloses a preparation method comprising desilication for converting convention ZSM-5 zeolite materials to thermally stale ZSM-5 zeolite materials (Abstract; col. 2, line 55). Van Mao also discloses that it is known that steaming of a desilicated ZSM-5 zeolite further enhances ion-exchange and catalytic performance of the ZSM-5 materials and that the preparation method may comprise steaming (col. 1, lines 45-50; col. 3, lines 4-7). The process disclosed by Van Mao allows desilicated ZSM-5 zeolite material to achieve high stability and retain their micropore sizes under normal industrial conditions such as the ones found in catalytic cracking processes (col. 1, line 64 to col. 2, line 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Long by modifying the zeolite catalyst by desilication and steaming as taught by Van Mao because both Long and Van Mao are directed to ZSM-5 catalysts, Van Mao teaches that desilication and steaming of a ZSM- 5 catalyst will improve thermal stability of the catalyst for use under catalytic cracking processes, and this involves applying a known technique to improve a similar catalyst in a predictable manner.

In regards to claims 3 and 4, Long discloses dry gas which comprises hydrogen and methane ([0043]; [0095]).

In regards to claim 14, Long discloses intermediate or large pore zeolites, and teaches that the zeolites may be modified with phosphorous or may be rare-earth Y zeolites ([0033]). The ZSM modified with phosphorous and the rare earth Y zeolites are considered to be catalysts that are impregnated with phosphorous or rare earth metal and therefore reads on a catalyst that is hydrothermally stabilized by impregnation of a rare earth metal. 

In regards to claim 19, Long illustrates that the mixing of the catalyst and lift gas occurs at a first point in a riser of an FCC reactor and rises to a second point in the riser wherein the feed is injected (Fig. 1, reference numbers P6 and S1). Long discloses that the catalytic cracking causes the feed to produce light olefins and an effluent comprising methane, ethane, ethylene, propylene and LPG ([0050]; [0055]; [0095]; Example 2).

In regards to claim 22, Long illustrates that the mixing of the catalyst and lift gas occurs at a first point in a riser of an FCC reactor and rises to a second point in the riser wherein the feed is injected (Fig. 1, reference numbers P6 and S1). The feed enters the riser at an elevated location relative to the catalyst entrance and meets an upwardly flowing gas/catalyst mixture (Fig. 1). Long discloses that the catalytic cracking causes cracking of the feed to produce light olefins and an effluent comprising methane, ethane, ethylene, propylene and LPG ([0050]; [0055]; [0095]; Example 2).

In regards to claim 23, Long discloses that the catalyst that is contacted may be fresh ([0052]).

Allowable Subject Matter
Claims 24-28 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses or suggests a method as recited in claim 1 wherein the gas/hydrocarbon feed weight ratio is 100 as recited in claim 24. 
Long, as discussed above, discloses that a ratio of steam to feedstock may be about 0.05 to 1 by weight ([0043]) and as discussed above, reasonably suggests that dry gas may be used as an alternative to steam. A ratio of 0.05 to 1 by weight does not anticipate or make obvious the ratio of 100 as recited in the claim. 
Swan, as discussed above, discloses that a gas or gases are preferably added to the feed to enhance the atomization process and may include steam, nitrogen, hydrogen, FCC off-gas and lower molecular weight (C6-) hydrocarbons (col. 6, lines 13-16). Swan teaches that the amount of atomizing gas is generally in the range of 0.1 to 10 wt% based on the weight of the gas/feed mixture (col. 6, lines 12-20). The disclosed amount of gas results in a ratio range that is well below the claimed ratio of 100. 
 Al-Majnouni et al. (US 2019/0330539 A1) discloses a process for naphtha catalytic cracking for light olefins production with a dry gas diluent and teaches that dry gas is used to reduce the partial pressure of hydrocarbons (Abstract). Al-Majnouni discloses that the feed contains a dry gas/hydrocarbon feed ratio in the range of 0 to 10 by weight ([0018]; [0029]; claim 16). 
Reagan et al. (US 2009/0124842 A1), directed to FCC processes, teaches that dry gas may be used as a diluent to reduce partial pressure hydrocarbons and teaches that the diluent will be 2-40 wt% of the feed ([0025]). The range of 2-40 wt% is well below the amount needed to achieve a gas/hydrocarbon feed weight ratio of 100. 
Therefore, no prior art appears to disclose or suggest using a gas/hydrocarbon weight ratio as high as 100 and therefore the subject matter of claim 24 is indicated as being allowable over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772